DETAILED ACTION
In Reply filed on 08/26/2022, claims 1-20 are pending. Claims 1 and 10 are currently amendment. Claim 9 is canceled. Claims 19-20 are withdrawn based on restriction requirement. Claims 1-8 and 10-18 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Previous Objections/Rejections
Terminal Disclaimer had been filed by the Applicant to overcame the double patenting rejection.
Previous objections to the specifications and clam 1 have been withdrawn based on the Applicant’s amendment. 
35 USC 112(a) rejection of Claims 1-18 have been withdrawn based on Applicant’s amendments. 
35 USC 112(b) rejection of Claims 1-18 have been withdrawn based on Applicant’s amendments. 
35 USC 102 rejections of Claims 1, 4-8, and 17-18 as being anticipated by Moore are withdrawn in view of Applicant’s arguments. However, new grounds of rejections have been established.
35 USC 103 rejections of Claims 2-3 and 9-16 have been maintained in view of the Applicant’s argument. See Response to Argument below. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 10-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0009162 (Moore) and US2021/0094231 (“Feller et al” hereinafter Feller).
Regarding Claim 1, Moore teaches a 3-D printer apparatus ([0002]), comprising 
a tank structure having a bottom wall (Figure 2, build chamber is defined by wall 14 and a rigid build plate 15 forming the bottom of the build chamber [0086]) and a printing area located above and spaced apart from the bottom wall (Figure 1, the top of the object under construction is attached to a carrier which defines the printing area [0094]); 
a gas permeable liquid ([0093], semipermeable member comprises a polymer film layer such as amorphous thermoplastic fluoropolymer with a supporting member comprises of silicone) within the tank, above and along the bottom wall of the tank structure defining a first mobile layer below the printing area ([0086], the bottom of the chamber is constructed of rigid build plate comprising a rigid semipermeable member where the semipermeable member comprises a layer of polymer film [0093]); 
an inhibition liquid within the tank (Figure 1, dead zone), above, overlaying and contacting the gas permeable liquid defining a second mobile layer below the printing area (Figure 1);
a polymerizable resin (Figure 1, polymerizable liquid) above, overlaying and contacting the inhibition liquid and located within the printing area (Figure 1, the printing area is defined as the area under the carrier [0094]); 
an object carrier (Figure 2, carrier 18) initially located within the tank during a printing process (Figure 1, the carrier defines a “build region” on the build surface [0094]) with the printing area being defined along and below a lower surface of the object carrier (Figure 1, 3D object is formed along and below a lower surface of the carrier); 
a carrier movement device (Figure 2, linear stage 19) attached to the object carrier ([0086], carrier is driven in the vertical direction by the linear stage); 
a resin curing device configured to provide light to the printing area (Figure 2, radiation source 11); and 
an electronic controller ([0103]) controlling the printing process and being in electronic communication with the carrier movement device and the resin curing device([0104-0106]), the electronic controller being configured to control positioning and movement of the object carrier via operation of the carrier movement device ([0106]) and controlling operation of the resin curing device ([0108]), 
Moore fails to teach the tank structure further including a first side wall, a second wall and a third side wall extending upward from the bottom wall that at least partially define an interior volume within the tank structure; the first wall having a manifold area that includes a plurality of ports, each of the plurality of ports including a diverging end open to the interior volume of the tank structure, the plurality of ports being located to provide a laminar flow of the gas permeable liquid along the bottom wall of the tank structure toward the third wall. 
However, Feller teaches the tank structure further including a first side wall, a second wall and a third side wall extending upward from the bottom wall (Figure 1, resin cassette 10, which includes the window 11 may be triangular and/or quadrangular [0043]) that at least partially define an interior volume within the tank structure (Figure 1, resin cassette 10 has an internal volume); the first wall having a manifold area that includes a plurality of ports (See attached Figure 7 below, light transmissive window 11 having a liquid inhibitor supply bed therein [0048] defining fluid flow passages [0043]), each of the plurality of ports including a diverging end open to the interior volume of the tank structure (Figure 5, the port is connected to the resin cassette 10 which facilitate the flow of liquid across resin cassette 10 and [0049]), the plurality of ports being located to provide a laminar flow of the gas permeable liquid along the bottom wall of the tank structure toward the third wall (Figure 7, see attached figure below, pump 41 and gas exchanger 42 are carried by the frame [0056]).
Moore and Feller are considered to be analogous to the claimed invention because both are in the same field of for manufacturing an object from a light polymerizable resin with liquid inhibitor bed using continuous liquid interface production. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the chamber within the apparatus disclosed by Moore to incorporate the tank structure disclosed by Feller to supply an oxygen-carrying liquid into the build chamber, rather than an oxygen enriched gas, to reduce the ghosting arising from reflection and/or refraction of light in the build plate ([0006]). Furthermore, it would have been obvious to simply substitute the build chamber as disclosed by Moore with the tank structure as taught by Feller because the result of the substitution would have been predictable. See MPEP 2143 (I)(B). 
Feller fails to explicitly teach the first wall having a manifold area that includes a plurality of ports. However, Feller teaches the first wall having one port and duplication of the ports increase the speed of gas flow while maintaining the same predictable result. See MPEP 2144. 04(VI)(B). 
Feller also fails to explicitly teach a plurality of ports can provide a laminar flow of the gas permeable liquid. However, it would be obvious to one of ordinary skill in the art to determine the apparatus is capable of adjusting the velocity of the flow to achieve laminar flow by controlling the size of the ports. See MPEP 2114 and 2144. 04(IV)(A).
The combination of Moore and Feller fails to explicitly teach each of the plurality of ports including a diverging end. However, the specification of the instant applicant fails to point out the significance of the shape of the port, thus, one of ordinary skill in the art would have found the shape of the port to be a matter of choice and the particular configuration of the claimed port is insignificant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and MPEP 2144.04(IV)(B).  
Regarding Claim 2, the combination of Moore and Feller teaches the 3-D printer apparatus according to claim 1, where the specific inhibitor use will depend upon the monomer being polymerized and the polymerization reaction (Moore, [0083]) and thus affecting the specific type of inhibitor liquid carrier. Moore fails to explicitly teach wherein the gas permeable liquid defining the first mobile layer one or more of the following group of materials: silicone containing polymers include polydimethylsiloxane, cross-linked poly(dimethylsiloxane), poly((trimethylsilyl)propyne) and cross-linked poly(dimethylsiloxane) core and a polydimethylsiloxane and a poly(sils esquioxane) (PDMS/POSS), nafion (sulfonated tetraflouroethylene); one or more of co-polymers including: poly(dimethylsiloxane)-polyamide multiblock copolymer; copolymerizations of diphenylacetylenes having various silyl groups [PhC^CC6H4-R]; R 14 p-SiMe3 (TMSDPA), p-SiEt3 (TESDPA), p-SiMe2-n-C8H17 (DMOSDPA), and p-SiPh3 (TPSDPA)] diphenylacetylene having a tert-butyl group (PhC^CC6H4-tertBu; TBDPA poly(TPSDPA- co-TBDPA, poly(TMSDPA-co-TBDPA), poly[1-(p-trimethylsilyl)phenyl-2-(p- trimethylsilyl)phenylacetylene]; amorphous fluoroplastic resins having polytetrafluoroethylene, Dimethylsilicone rubber, Dimethylsilicone oil, Fluorosilicone, Fluorosilicone oil; Nitrile rubber and PTFE.
However, Feller teaches a gas permeable liquid ([0032], oxygen carrying liquid) defining the first mobile layer one or more of the following group of materials: silicone containing polymers include polydimethylsiloxane ([0032], silicone oils and liquid fluorocarbons such as perfluoroalkanes), cross-linked poly(dimethylsiloxane), poly((trimethylsilyl)propyne) and cross-linked poly(dimethylsiloxane) core and a polydimethylsiloxane and a poly(sils esquioxane) (PDMS/POSS), nafion (sulfonated tetraflouroethylene); one or more of co-polymers including: poly(dimethylsiloxane)-polyamide multiblock copolymer; copolymerizations of diphenylacetylenes having various silyl groups [PhC^CC6H4-R]; R 14 p-SiMe3 (TMSDPA), p-SiEt3 (TESDPA), p-SiMe2-n-C8H17 (DMOSDPA), and p-SiPh3 (TPSDPA)] diphenylacetylene having a tert-butyl group (PhC^CC6H4-tertBu; TBDPA poly(TPSDPA- co-TBDPA, poly(TMSDPA-co-TBDPA), poly[1-(p-trimethylsilyl)phenyl-2-(p- trimethylsilyl)phenylacetylene]; amorphous fluoroplastic resins having polytetrafluoroethylene, Dimethylsilicone rubber, Dimethylsilicone oil, Fluorosilicone, Fluorosilicone oil; Nitrile rubber and PTFE.
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the gas permeable liquid disclosed by Moore by using perfluoroalkanes as taught by Feller because utilizing one known oxygen carrying liquid material in place of another oxygen carrying liquid material also suitability in the field of continuous liquid interface production is well within the ambit of one of ordinary skill in the art. See MPEP 2144.07.
The Claims contain limitations which are directed to articles or products worked upon by the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2115 and In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) for further details. Here, the gas permeable liquid is worked upon by the apparatus and is accordingly given patentable weight to the extent which effects the structure of the claimed apparatus.
Regarding Claim 3, the combination of Moore and Feller teaches the 3-D printer apparatus according to claim 1, where the specific inhibitor use will depend upon the monomer being polymerized and the polymerization reaction (Moore, [0083]) and thus affecting the specific type of inhibitor liquid carrier. Moore fails to explicitly teach wherein the gas permeable liquid defining the first mobile layer includes one or more of the following group of materials: silicon oil with addition of solid oxygen permeable particles, silicon oil with addition of silicone containing polymers that enhance oxygen permeability including at least one inorganic material, metalloids, boron nitrides, metal oxides (including iron oxide, aluminum oxide, titanium dioxide, zirconium oxide) and metal sulfides, ZnS and CdS, 100-200 nm in size and 1-10% weight percentage of inorganic materials.
However, Feller teaches a gas permeable liquid ([0032], oxygen carrying liquid) defining the first mobile layer includes one or more of the following group of materials: silicon oil with addition of solid oxygen permeable particles, silicon oil with addition of silicone containing polymers ([0032], silicon oil with additional polymers) that enhance oxygen permeability including at least one inorganic material, metalloids, boron nitrides, metal oxides (including iron oxide, aluminum oxide, titanium dioxide, zirconium oxide) and metal sulfides, ZnS and CdS, 100-200 nm in size and 1-10% weight percentage of inorganic materials.
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the gas permeable liquid disclosed by Moore by using silicone oils with polymers as taught by Feller for the same reason disclosed in claim 2. 
The Claims contain limitations which are directed to articles or products worked upon by the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2115 and In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) for further details. Here, the gas permeable liquid is worked upon by the apparatus and is accordingly given patentable weight to the extent which effects the structure of the claimed apparatus.
Regarding Claim 4, the combination of Moore and Feller teaches the 3-D printer apparatus according to claim 1, wherein the polymerizable resin above the inhibition liquid is a photopolymer (Moore, [0064], polymerizable liquid can include photopolymerizable and/or free radical polymerizable monomers) that includes one or more of the following group of materials: nylon, acrylic ([0064], examples includes acrylics), styrene acrylonitrile, polycarbonate, polystyrene, polyethylene, polypropylene, ABS, PVC homopolymer, PVC copolymer and aromatic polyurethane.
The Claims contain limitations which are directed to articles or products worked upon by the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2115 and In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) for further details. Here, the polymerizable resin is worked upon by the apparatus and is accordingly given patentable weight to the extent which effects the structure of the claimed apparatus.
Regarding Claim 5, the combination of Moore and Feller teaches the 3-D printer apparatus according to claim 4, wherein the inhibition liquid (Moore, Figure 1 and [0013], a dead zone of polymerizable liquid) defining the second mobile layer is a polymer that is infused with oxygen that suppresses polymerization thereof ([0013], the definition of dead zone is a layer of polymer that is infused with inhibitor (which could be oxygen [0083]) to suppresses polymerization and [0221]).
Regarding Claim 6, The combination of Moore and Feller teaches the 3-D printer apparatus according to claim 5, wherein the polymer of the inhibition liquid includes the photopolymer of the polymerizable resin (Moore, [0064] polymerizable liquid also referred to as resin and [0143]- [0144] and [0221], the dead zone is generated when polymerizable resin is infused with inhibitor, which might be oxygen [0083]).
Regarding Claim 7, the combination of Moore and Feller teaches the 3-D printer apparatus according to claim 1, wherein the bottom wall of the tank structure (Moore, [0086], the bottom of the chamber is constructed of rigid build plate comprising a rigid semipermeable member) is made of a transparent material ([0088], the rigid semipermeable member can be made of any suitable material that is optically transparent at the relevant wavelengths).
Regarding Claim 8, the combination of Moore and Feller teaches the 3-D printer apparatus according to claim 7, wherein the resin curing device located below the tank (Moore, Figure 2, radiation source 11 is located below build chamber) and is located to selectively project light upward through the bottom wall of the tank structure.
Regarding Claim 10, the combination of Moore and Feller teaches the 3-D printer apparatus according to claim 9, but does not explicitly teach wherein the second wall includes a reservoir that retains a supply of the gas permeable liquid, the reservoir being in fluid communication with the manifold area of the first wall.
However, Feller teaches a gas exchange reservoir located in the third wall and it supplies gas and in fluid communication with the manifold area of the first wall ([0060] and Figure 7).
It would have been obvious to one of ordinary skill in the art to modify the apparatus as taught by modified Moore to incorporate a gas exchange reservoir that retains a supply of the gas permeable liquid and being in fluid communication with the manifold area of the first wall as discloses by Feller to supply an oxygen-carrying liquid into the build chamber, rather than an oxygen enriched gas, to reduce the ghosting arising from reflection and/or refraction of light in the build plate ([0006]). Furthermore, the location of the reservoir can shift to the second wall while yielding the same predictable result. See MPEP 2144. 04(VI)(C).
Regarding Claim 11, the combination of Moore and Feller teaches the 3-D printer apparatus according to claim 10, wherein the third wall includes an outlet manifold that receives the gas permeable liquid and returns it to the reservoir (Feller, See attached Figure 7 above, the third wall has a port).
Regarding Claim 12, the combination of Moore and Feller teaches the 3-D printer apparatus according to claim 11, wherein the third wall includes at least one fluid movement device (Feller, Figure 7, pump 41) that draws the gas permeable liquid from the tank structure and urges it into the reservoir ([0014], the window, the pump, and the gas exchanger are operatively associated with one another by a liquid flow circuit).   
Regarding Claim 16, the combination of Moore and Feller teaches the 3-D printer apparatus according to claim 12, but does not explicitly teach wherein the at least one fluid movement device is a plurality of fluid movement devices that all draw the gas permeable liquid from the tank structure and into the reservoir.
However, Feller teaches one fluid movement device that draw the gas permeable liquid from the tank structure and into the reservoir (Figure 5 and [0050]).
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have duplicate the number of fluid movement device, since duplication of the fluid movement device will increase the speed of fluid movement while maintaining the same predictable result. See MPEP 2144.04(VI)(B).
Regarding Claim 17, the combination of Moore and Feller teaches the 3-D printer apparatus according to claim 1, wherein the electronic controller is configured to position a lower surface of the object carrier within the printing area, and thereafter operate the resin curing device to cure predetermined portions of the polymerizable resin located within the printing area thereby forming a portion of an object along the lower surface of the object carrier (Moore, [0021]-[0022], the controller can adjust process parameter such as force exerted on the build plate, speed of advance, and irradiation intensity [0104]-[0106]. Therefore, it is capable of performing all of these functions. Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114.).
Regarding Claim 18, the combination of Moore and Feller teaches the 3-D printer apparatus according to claim 17, wherein the electronic controller is configured to re-position a lower surface of the object carrier a predetermined distance above the printing area such that the polymerizable resin flows into the printing area along a lower surface of the object, and thereafter operate the resin curing device to cure predetermined portions of the polymerizable resin located within the printing area under the object thereby forming a further portion of the object (Moore, [0021]-[0022], the controller can adjust process parameter such as force exerted on the build plate, speed of advance, and irradiation intensity [0104]-[0106]. Therefore, it is capable of performing all of these functions. Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114.)
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0009162 (Moore) in view of US2021/0094231 (“Feller et al” hereinafter Feller) as applied to claim 12 above, and further in view of Newnes Engineering and Physical Science Pocket Book, Chapter 49 (“Bird et al” hereinafter Bird), copy attached.
Regarding Claim 13, the combination of Moore and Feller teaches the 3-D printer apparatus according to claim 12, wherein the at least one fluid movement device is an ejector pump (Feller, [0020], pneumatically actuated pump) that includes a compressed air source that provide air to a venturi tube drawing the gas permeable liquid upward from the outlet manifold of the third wall.  
The Claims contain limitations which are directed to articles or products worked upon by the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2115 and In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) for further details.
Here, the compressed air source is worked upon by the apparatus and is accordingly given patentable weight to the extent which effects the structure of the claimed apparatus.
The combination of Moore and Feller fails to explicitly teach a venturi tube drawing the gas permeable liquid upward from the outlet manifold of the third wall. However, Feller teaches the use of pipes to draw the gas permeable liquid upward from the outlet manifold of the third wall (Figure 5 and [0050]). 
Bird teaches venturi tube is an instrument for measuring with accuracy the flow rate of fluids in pipes (page 373, [008]).  
Moore, Feller, and Bird are considered to be analogous to the claimed invention because both are in the same field of fluid movement using various instruments. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pipe disclosed by modified Moore to incorporate a venturi tube as taught by Bird to accuracy determent flow rate of fluids in pipes (page 373, [007]) and avoid pressure loss in the tube (page 374). Furthermore, use of known technique (venturi tube) to improve the flow of the fluid would have been predictable to one of ordinary skill in the art and yield predictable result. See MPEP 2143. (I)(C).
Regarding Claim 14, the combination of Moore and Feller teaches the 3-D printer apparatus according to claim 13, wherein the compressed gas source is only compressed oxygen (Feller, Figure 5, oxygen gas source 46).
Regarding Claim 15, the combination of Moore and Feller teaches the 3-D printer apparatus according to claim 13. The combination of Moore and Feller fails to explicitly teach the electronic controller is further connected to the compressed air source such that the electronic controller controls the flow of compressed air into the venturi tube.
However, Feller teaches the window, the pump, and the gas exchanger are operatively associated with one another by a liquid flow circuit ([0014]) and controller includes programming for carrying out additive manufacturing on the apparatus as is known in the art ([0042]). Thus, it is implied that the controller is capable to perform all of the function above since all of the elements are connected together.
Response to Arguments
Applicant’s arguments with respect to claim 1 on 08/26/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant argues Feller fails to disclose a tank structure having a manifold are that includes a plurality of ports. Instead, Feller teaches a single port in a “first wall” and a single port in a “third wall” as shown in Figure 7 of Feller. Furthermore, Feller does not teach a laminar flow of gas permeable liquid along the bottom wall. In particular, Feller suggests that there is not laminar flow through the cassette because Feller requires a bubble trap that removes bubble from the gas permeable liquid. Lastly, there is no mention or description of any structure 44 in Feller which the Office Action had identified as the first and third walls. 
The Examiner respectfully disagrees. Firstly, the Office Action dated 05/26/2022 admitted Feller fails to explicitly teach the first wall having a manifold area that includes a plurality of ports. However, Feller teaches the first wall having one port and duplication of the ports increase the speed of gas flow while maintaining the same predictable result. Thus, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144. 04(VI)(B). Likewise, the same duplication can occurs in the third wall while maintaining the same predictable result for the same reason. 
Secondly, the Office Action dated 05/26/2022 also admitted Feller fails to explicitly teaches the plurality of ports can provide a laminar flow of the gas permeable liquid. However, laminar flow is a movement of fluid particles that depends on diameter of pipe, velocity of the flow in pipe, and kinematic viscosity of fluid. Thus, it would have be obvious to one of ordinary skill in the art to determine the apparatus as taught by Feller is capable of adjusting the velocity of the flow to achieve laminar flow by controlling the size of the ports. See MPEP 2114 and 2144. 04(IV)(A). It is unclear as to the effect of bubbles have on the flow of the gas permeable liquid since the movement of fluid only depends on the diameter of pipe, velocity of the flow in pipe, and kinematic viscosity of fluid. Furthermore, Feller disclosed the port 45 can be either a bleader valve (bleeder valve) OR bubble trap ([0014]). Thus, Feller can use a bleeder valve to allow trapped liquid to escape from a system and maintain a constant pressure within the pipes. 
Lastly, Feller discloses in Figure 1 a resin cassette 10 that holds polymerizable liquid 21 and the window 11 may be triangular and/or quadrangular ([0043]). This means that the resin cassette with a window bottom has at least three sides (with a triangular window bottom) or at least four sides (with a quadrangular window bottom). Thus, even though Feller does not explicitly mention or describe any structure 44, it would have been obvious to one of ordinary skill in the art that the resin cassette has at least three side walls to forms a closed structure to be able to holds polymerizable liquid. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US2019/0160733 A1 ([0078] discloses laminar flow profile of polymerizable liquid and Figures 12-13)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY) YE
Examiner
Art Unit 1754


/LEITH S SHAFI/Primary Examiner, Art Unit 1744